Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 1 requires “an opening in the gas-tight housing . . . a sealing means arranged in the opening configured to seal the shaft relative to the gas-tight housing, the sealing means comprising a sealing bellows having . . . a second mounting rim . . . ; and a mounting ring mounted coaxially to the shaft.  As depicted in fig. 2, in order for the seal the shaft to the gas-tight housing, there are O-rings 6 and 12.  The position of O-rings 6 and 12 are outside of the opening of the gas-tight housing, with O-ring 12 inside the gas-tight housing and O-ring 6 outside of the gas-tight housing.  With these O-rings 6 and 12 positioned outside of the opening of the gas-tight housing, how is the limitation of “a sealing means arranged in the opening” supported in the instant application?
Claim Objections
Claims 1-9 are objected to because of the following informalities:
a.	Claim 1, line 3 (second occurrence), “shaft” should be “the at least one shaft”;
b.	Claim 1, line 9, “the shaft” should be “the at least one shaft”;
c.	Claim 1, line 11, “the housing” should be “the gas-tight housing”; and 
d.	Claim 7, line 2; and Claim 9, line 3, did Applicant intend “a sealing” to be “a seal” (see claim 5, line 5).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 2, line 2 requires “comprising a soft polymer.”  What is comprises the soft polymer?  Based the rule of last antecedence, does the flexible material comprise the soft polymer?
b.	Claim 8, line 3, “the mounting rim” lacks antecedent basis.  Applicant referring to the “first mounting rim” of claim 6 or the “second mounting rim” of claim 8?  For Examination, “the mounting rim” is understood as “the second mounting rim.”	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinherz (EP 0852386).
With respect to Claim 1, Meinherz teaches a gas insulated switchgear, comprising: a gas-tight housing (fig. 1, 10); at least one shaft (13) extending through an opening (fig. 1, opening in 12 for 13, see objection above) in the gas-tight housing, which shaft is translatable (see fig. 2, vertical line with arrow heads indicating movement of 13 in vertical direction); a sealing means (16,17,18,20) arranged in (see objection, above) the opening configured to seal the shaft relative to the gas-tight housing, the sealing means comprising a sealing bellows (16) having a first mounting rim (fig. 1, portion of 16 between 12 and 21) on one axial end (fig. 1, upper end of 16), a second mounting rim (fig. 1, portion of 16 against 17) on an other axial end (fig. 1, lower end of 16), and a bellow body (middle vertical portion of 16) in between the first and second mounting rims; and a mounting ring (17) mounted coaxially (see fig. 1) to the shaft, wherein the sealing bellows is arranged around (see fig. 1) the shaft, with the first mounting rim to (see fig. 1) the housing and with the second mounting rim to (see fig. 1) the mounting ring.
With respect to Claims 5 and 6, Meinherz further teaches the mounting ring (17) comprises a circumferential groove (groove for 18 in 17) arranged in an inner edge (fig. 1, I.D. of 17) of the mounting ring, and wherein a seal (18) comprising an O-ring (18) is arranged in the circumferential groove and in sealing contact (18 is a seal) with the shaft (claim 5) and a first clamping ring (21) mounted to the gas-tight housing, wherein the first mounting rim fig. 1, portion of 16 between 12 and 21) is arranged between (see fig. 1) the gas-tight housing and the first clamping ring (claim 6). . 
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternately, under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386).
With respect to Claim 7, Meinherz further teaches a sealing (20), comprising an O-ring (20), provided between the first mounting rim (19) and the gas-tight housing (10), and radially inside (see fig. 1, inside of bolt circle having “dashed-dotted centerlines for each bolt) of a mounting (see fig. 1), comprising a number of bolts (bolts at dashed-dotted centerlines of fig. 1), of the first clamping ring.
Alternately, Meinherz fails to specifically disclose a number of bolts.  Official Notice is taken that bolts are well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Meinherz with well-known bolts for the purpose of fastening the first mounting rim of the sealing bellows to the gas-tight housing.
Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386), Tanigaki (US 4,730,231) and Ozawa (US 8,035,054).
With respect to Claim 2, Meinherz discloses the claimed invention except for the bellow body is cone shaped and comprises a flexible material, comprising a soft polymer, in order to allow twisting, compression, and expansion of the bellow body around the shaft.  Tanigaki teaches the bellow body (fig. 17A, 60) is cone shaped (see fig. 17A and col. 13, l.  23) and comprises a flexible material (col. 13, l. 22), in order to allow twisting, compression, and expansion of the bellow body around the shaft (6-1) (claim 2) and the bellow body has a corrugated shape with undulations (see fig. 17A) to guide the twisting, compression, and expansion of the bellow body (claim 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Meinherz with the bellows of Tanigaki for the purpose of forming a flexible air tight seal between the housing and the shaft to retain insulating gas within the housing.  Meinherz and Tanigaki fail to disclose a soft polymer.  Ozawa teaches comprises a bellows (89) comprising a soft polymer (col. 5, l. 41, rubber).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a soft polymer bellows if Ozawa for the bellows of Meinherz and Tanigaki for the purpose of forming a flexible air tight seal made of an economical insulating material.
Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386), Tanigaki (US 4,730,231), Ozawa (US 8,035,054) and Conry (EP 2073234).
Meinherz, Tanigaki and Ozawa discloses the claimed invention except for the undulations  extend along a surface of the bellow body and have a tangential and axial direction component comprising a helical direction. Conry teaches the undulations (see fig. 2) extend along a surface (see fig. 2) of the bellow body (2) and have a tangential and axial direction component comprising a helical direction (col. 2, l. 55, screwlike).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Meinherz, Tanigaki and Ozawa with the helical bellows of Conry for the purpose “so implemented potential energy is set free simultaneously by the opening movement of the [shaft], so that the linear opening movement is superimposed with a rotational movement” (¶[0009]). 
Claim 8 is are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386).
Meinherz discloses the claimed invention except for a second clamping ring mounted to the mounting ring, the second mounting rim is arranged between the mounting ring and the second clamping ring.  Official Notice is taken that a second clamping ring mounted to the mounting ring, the second mounting rim is arranged between the mounting ring and the second clamping ring is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Meinherz with well-known second clamping ring to provide a ring-shaped washer plate (with bolt holes) for fastening the sealing bellow to the gas-tight housing.  between bolts for the purpose of fastening the first mounting rim of the sealing bellows to the gas-tight housing.
Claim 9 is are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meinherz (EP 0852386) and Gland Design (MIL-DTL-5514G).
Meinherz, as modified, discloses the claimed invention except for a sealing, comprising an O-ring, provided between the second mounting rim and the mounting ring, and radially inside of the mounting, comprising a number of bolts, of the second clamping ring.  Gland Design teaches an O-ring (fig. 3, O-Ring, see “Suggested Face Seal Gland Dimensions”), provided between the second mounting rim (fig. 3, upper piece above O-ring) and the mounting ring (fig. 3, lower piece below O-ring), and radially inside (see fig. 3) of the mounting, comprising a number of bolts (fasteners), of the second clamping ring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switchgear of Meinherz with well-known second clamping ring to provide a standardized mounting for sealing between the second mounting rim and the mounting ring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,528,432 and 10,748,723 discloses various means of sealing a bellows to mating parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  6/4/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835